Title: To James Madison from James Simpson, 13 May 1802 (Abstract)
From: Simpson, James
To: Madison, James


13 May 1802, Tangier. No. 39. Forwards his dispatch no. 38 [19 Mar. 1802]. Reports that the emperor’s plan to send wheat to Tripoli has been suspended but has not been entirely given up, despite his and the Swedish agent’s efforts. Relays intelligence received 12 May that on 6 May the governor of Rabat had been ordered to send a schooner to Dar el Beida to load wheat for Tripoli and that a British brig had been chartered at Gibraltar for the same voyage. “Frequent representations on the distress of the people in Tripoly for Grain, I know have been made to Muley Soliman—whether his well known Charitable disposition towards all Mussulmen in want, may have induced him to endeavour at sending these supplys of Wheat (for he gives it gratis) or if it be done as an aid in their present Contest, it is impossible for me to say.” His opinion is that “if Muley Soliman could give effectual aid to Tripoly in its present Contest for obtaining Subsidies from Sweden and the United States, he would do it.” And should peace be settled with Tripoli on other terms than those of the former treaty, believes “this Government would be very ready to make a fresh attempt to get quit of that of 1786 with the United States.” Has lodged “ample information on all these subjects” at Gibraltar for Commodore Truxtun and also advised the captains of the frigates “on this Station.” The two frigates built at Rabat were launched on 2 May; “I am assured they are pierced for 26 Guns each on the Main deck; if so they must be much crowded, for no Ship of a suitable length, and draft of Water for that force, can enter any of the Ports of this Empire.” Has heard nothing yet of the purchase of the small cruisers the emperor was said to have intended to station at Tangier. Has not yet closed on the purchase of the house but holds firm at his offered price of 4,000 ducats. The emperor, having had proof that a “very powerfull Tribe” living between Fès and the Atlas Mountains “had made offers of their assistance to two different Princes of the Royal Family towards dethroning him,… attacked their Villages with great Slaughter & very trifling loss to his Army.” By all accounts, the plague has spread eastward and reached Oran.
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). 3 pp.; docketed by Brent as received 19 July. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:153. Jefferson communicated an extract to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:465).



   
   A full transcription of this document has been added to the digital edition.

